EXHIBIT 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is entered into as of
December 1, 2014 by and among BluePhoenix Solutions Ltd., an Israeli corporation
(the “Acquiror”), and the holder of the Acquiror’s ordinary shares whose names
are set forth on Exhibit A attached hereto (the “Shareholder”).

 

RECITALS

 

The Acquiror, BluePhoenix Solutions, Inc., a Delaware corporation and an
indirect, wholly owned subsidiary of Acquirer (“Parent”), BP-AT Acquisition LLC,
a Delaware limited liability company and a direct, wholly owned subsidiary of
Parent (“Merger Sub”); Sophisticated Business Systems, Inc., a Texas corporation
doing business as Ateras (“Target”) and the Shareholder have entered into an
Agreement and Plan of Merger dated as of August 13, 2014, as amended (the
“Merger Agreement”), which provides for the acquisition of Target by the
Acquiror through a merger (the “Merger”) of Sub with and into Target and the
issuance by the Acquiror of Acquiror’s Ordinary Shares (the “Acquiror Shares”),
to the shareholders of Target, including the Shareholder, in consideration of
the shares of Target (the “Target Shares”) exchanged by the shareholders of
Target in the Merger. As a condition to the closing of the Merger, the
Shareholder desires to obtain and the Acquiror has agreed to grant certain
registration rights to the Shareholder with respect to the Acquiror Shares.

 

AGREEMENT

 

The parties hereby agree as follows:

 

1. Registration Rights.

 

1.1 Definitions. For purposes of this Section 1:

 

(a) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and the subsequent declaration or ordering of the
effectiveness of such registration statement or document.

 

(b) The term “Registrable Securities” means:

 

(i) the Acquiror Shares; and

 

(ii) any other ordinary shares of the Acquiror issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, Acquiror Shares, excluding in all cases, however, any
Registrable Securities sold by a person in a transaction in which his or her
rights under this Agreement are not assigned; provided, however, that ordinary
shares or other securities shall only be treated as Registrable Securities if
and so long as they have not been (A) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction, or (B)
sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions, and restrictive legends with respect thereto, if any, are
removed upon the consummation of such sale.

 



 

 

 

(c) The number of shares of “Registrable Securities then outstanding” shall mean
the number of ordinary shares outstanding which are, and the number of ordinary
shares issuable pursuant to the then exercisable or convertible securities which
are, Registrable Securities;

 

(d) The term “Holder” means any holder of outstanding Registrable Securities who
acquired such Registrable Securities in a transaction or series of transactions
not involving any registered public offering; and

 

(e) The term “SEC” means the Securities and Exchange Commission.

 

(f) “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Acquiror as
provided in Subsection 1.5.

 

(g) The term “Special Registration Statement” means (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction or (iii) a registration related to stock issued upon
conversion of debt securities.

 

1.2 Piggyback Registrations. Acquiror shall notify all Holders in writing at
least twenty (20) days prior to the filing of any registration statement under
the Securities Act for purposes of a public offering of securities of Acquiror
(including, but not limited to, registration statements relating to secondary
offerings of securities of Acquiror, but excluding Special Registration
Statements) and will afford each such Holder an opportunity to include in such
registration statement all or part of such Registrable Securities held by such
Holder. Each Holder desiring to include in any such registration statement all
or any part of the Registrable Securities held by it shall, within fifteen (15)
days after the above-described notice from Acquiror, so notify Acquiror in
writing. Such notice shall state the intended method of disposition of the
Registrable Securities by such Holder. If a Holder decides not to include all of
its Registrable Securities in any registration statement thereafter filed by
Acquiror, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by Acquiror with respect to offerings of
its securities, all upon the terms and conditions set forth herein.

 



2

 

 

(a) Underwriting. If the registration statement of which Acquiror gives notice
under this Section 1.2 is for an underwritten offering, Acquiror shall so advise
the Holders of Registrable Securities. In such event, the right of any such
Holder to include Registrable Securities in a registration pursuant to this
Section 1.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by Acquiror. Notwithstanding any other provision
of this Agreement, if Acquiror determines in good faith, based on consultation
with the underwriter, that marketing factors require a limitation of the number
of shares to be underwritten, the number of shares that may be included in the
underwriting shall be allocated, first, to Acquiror; second, to the Holders on a
pro rata basis based on the total number of Registrable Securities held by the
Holders; and third, to any stockholder of Acquiror (other than a Holder) on a
pro rata basis. If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to Acquiror and
the underwriter, delivered at least ten (10) business days prior to the
effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration. For any Holder which is a partnership, limited liability
company or corporation, the partners, retired partners, members, retired members
and stockholders of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon 1.2
the aggregate amount of shares carrying registration rights owned by all
entities and individuals included in such “Holder,” as defined in this sentence.

 

(b) Right to Terminate Registration. Acquiror shall have the right to terminate
or withdraw any registration initiated by it under this Section 1.2 whether or
not any Holder has elected to include securities in such registration, and shall
promptly notify any Holder that has elected to include shares in such
registration of such termination or withdrawal.

 

1.3 Furnish Information. It shall be a condition precedent to the obligations of
the Acquiror to take any action pursuant to this Section 1 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Acquiror such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
required to effect the registration of such Holder’s Registrable Securities.

 

1.4 Obligations of the Acquiror. In connection with its registration of any
Registrable Securities, the Acquiror shall, as expeditiously as reasonably
possible:

 

(a) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

(b) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Acquiror shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Acquiror is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 



3

 

 

(c) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 

(d) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Acquiror are then
listed;

 

(e) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(f) promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Acquiror, and cause the
Acquiror’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(g) notify each selling Holder, promptly after the Acquiror receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(h) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Acquiror amend or supplement such
registration statement or prospectus.

 

1.5 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 1, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Acquiror; and the reasonable fees and disbursements, not to exceed $25,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Acquiror. All Selling Expenses relating to Registrable
Securities registered pursuant to this Section 1 shall be borne and paid by the
Holders pro rata on the basis of the number of Registrable Securities registered
on their behalf.

 



4

 

 

1.6 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 1:

 

(a) To the extent permitted by law, the Acquiror will indemnify and hold
harmless each Holder and each person, if any, who controls such Holder within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Acquiror of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation promulgated under the Securities Act, the Exchange Act or
any state securities law; and the Acquiror will pay, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.6(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Acquiror, which
consent shall not be unreasonably withheld, nor shall the Acquiror be liable in
any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation which is caused by or
contained in written information furnished expressly for use in connection with
such registration by such Holder or controlling person.

 

(b) To the extent permitted by law, each selling Holder will severally (and not
jointly and severally) indemnify and hold harmless the Acquiror, each of its
directors, each of its officers who has signed the registration statement, each
person, if any, who controls the Acquiror within the meaning of the Securities
Act or the Exchange Act, any other Holder selling securities in such
registration statement and any controlling person of any such other Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation is caused by or contained in written information furnished
by such Holder expressly for use in connection with such registration; and each
such Holder will pay, as incurred, any legal or other expenses reasonably
incurred by any person intended to be indemnified pursuant to this subsection
1.6(b), in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this subsection 1.6(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided that in no event shall any indemnity
under this subsection 1.6(b) exceed the gross proceeds from the offering
received by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
1.6 to the extent that such failure materially prejudices the indemnifying
party’s ability to defend such action, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 1.6.

 



5

 

 

(d) If the indemnification provided in this Section 1.6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

 

(e) The obligations of the Acquiror and Holders under this Section 1.6 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

 

1.7 No Assignment of Registration Rights. The rights to cause the Acquiror to
register Registrable Securities may not be assigned by the Shareholder.

 

1.8 Termination of Registration Rights. The rights granted under this Section 1
shall terminate upon the earlier of (a) three years following the date of this
Agreement, (b) the date of any merger whereby Acquiror does not survive other
than a merger to effect a redomiciliation or (c) with respect to any Holder, at
such time as such Holder may sell all of such Holder’s Registrable Securities in
any one three month period pursuant to Rule 144 (or such successor rule as may
be adopted).

 

2. Miscellaneous.

 

2.1 Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the Acquiror and the Holders of at least a majority
of the outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 2.1 shall be binding upon the parties and their
respective successors and assigns. In addition, the Acquiror may waive
performance of any obligation owing to it, as to some or all of the Holders of
Registrable Securities, or agree to accept alternatives to such performance,
without obtaining the consent of any Holder of Registrable Securities. Each
Holder acknowledges that by the operation of Section 2.1 hereof, the Holders of
a majority of the outstanding Registrable Securities, acting in conjunction with
the Acquiror, will have the right and power to diminish or eliminate all rights
pursuant to this Agreement.

 



6

 

 

2.2 Successors and Assigns. Subject to the provisions of Section 1.7, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

2.3 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Israel
without giving effect to principles of conflicts of law.

 

2.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

2.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

2.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

 

2.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

2.8 Entire Agreement. This Agreement is the product of all of the parties
hereto, and constitutes the entire agreement between such parties pertaining to
the subject matter hereof, and merges all prior negotiations and drafts of the
parties with regard to the transactions contemplated herein. Any and all other
written or oral agreements existing between the parties hereto regarding such
transactions are expressly canceled.

 



7

 

 

2.9 Advice of Legal Counsel. Each party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation thereof.

 

2.10 Rights of Holders. Each Holder of Registrable Securities shall have the
absolute right to exercise or refrain from exercising any right or rights that
such Holder may have by reason of this Agreement, including, without limitation,
the right to consent to the waiver or modification of any obligation under this
Agreement, and such Holder shall not incur any liability to any other Holder of
any securities of the Acquiror as a result of exercising or refraining from
exercising any such right or rights.

 

2.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party to this Agreement, upon any breach or default of
the other party, shall impair any such right, power or remedy of such
non-breaching party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing and shall be effective
only to the extent specifically set forth in such writing. All remedies, either
under this Agreement, or by law or otherwise afforded to any Holder, shall be
cumulative and not alternative.

 

2.12 Third Parties. Nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the parties hereto, and their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided herein.

 

[Signature Page Follows]

 



8

 

 

The parties have executed this Agreement as of the date first above written.

  

  ACQUIROR:       BluePhoenix Solutions Ltd.,         By: /s/ Matt Bell   Title:
CEO         Address:     601 E Union Street               Suite 4616          
    Seattle, Washington 98101         SHAREHOLDER:       Mindus Holdings, LTD  
      By: /s/ Scott D. Miller   Name: Scott D. Miller   Title:  

 



9

 

 

EXHIBIT A

 

Shareholder

 

NAME       Mindus Holdings, LTD  

 

 

 

10

 

